Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Amendment No. 1 to Administrative Services Agreement Franklin Templeton Services, LLC National Life Insurance Company THIS AMENDMENT is made by and between Franklin Templeton Services, LLC (the Fund Administrator) and National Life Insurance Company (the Company). WHEREAS, The Company and the Fund Administrator have entered into an Administrative Services Agreement, dated as of May 1, 2004, as may be amended from time to time (the Agreement), concerning certain administrative services with respect to each series (Fund or Funds) of Franklin Templeton Variable Insurance Products Trust (the Trust) listed on the Schedule B of the Agreement; WHEREAS, the Company and the Fund Administrator wish to amend the Agreement for the purpose of adding certain new Funds and variable life or variable annuity insurance contracts covered by the Agreement. NOW, THEREFORE, in consideration of past and prospective business relations, the Fund Administrator and the Company hereby amend the Agreement as follows: 1. Schedule B of the Agreement is hereby deleted in its entirety and replaced with the Schedule B attached hereto. 2. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. This Amendment is executed as of October 30, 2008. NATIONAL LIFE INSURANCE COMPANY By: /s/ Elizabeth H. MacGowan Name: Elizabeth H. MacGowan Title: Vice President  Product Development FRANKLIN TEMPLETON SERVICES, LLC By: /s/ Thomas Regner Name: Thomas Regner Title: Vice President Schedule B Administrative Expense Payment The Fund Administrator agrees to pay the Company a fee, computed daily and paid quarterly in arrears, equal to an annual rate as set forth below, applied to the average daily net assets of the shares of the Funds held in the subaccounts of the Accounts. The payment will be computed and paid in the manner described more completely in the Agreement. Date of Product Name/ Fee Beginning of # Company Funds of the Trust Period for Registration No. Rate Computation of Fee 1. National Life VariTrak Variable Class 2 shares : 0.10% 05/01/04 Insurance Universal Life Franklin Global Real Estate Securities Company Insurance Fund 33-91938 Franklin Small-Mid Cap Growth Fund (VT) 7206 (0395) Franklin Small Cap Value Securities Fund Mutual Shares Securities Fund Templeton Foreign Securities Fund Class 1 shares : 0.10% 12/01/08 Franklin U.S. Government Fund Mutual Discovery Securities Fund 2. National Life Sentinel Estate Class 2 shares : 0.10% 05/01/04 Insurance Provider Franklin Global Real Estate Securities Company Survivorship Fund Variable Universal Franklin Small-Mid Cap Growth Fund Life Insurance Franklin Small Cap Value Securities 333-44723 Fund (VT) 7461 (1002) Mutual Shares Securities Fund Templeton Foreign Securities Fund Class 1 shares : 0.10% 12/01/08 Franklin U.S. Government Fund Mutual Discovery Securities Fund 3. National Life Sentinel Advantage Class 2 shares : 0.10% 05/01/04 Insurance Variable Annuity Franklin Global Real Estate Securities Company 333-19583 Fund (VT) 7400 VT (1002) Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Mutual Shares Securities Fund Templeton Foreign Securities Fund Class 1 shares : 0.10% 12/01/08 Franklin U.S. Government Fund Mutual Discovery Securities Fund 2 Date of Product Name/ Fee Beginning of # Company Funds of the Trust Period for Registration No. Rate Computation of Fee 4. National Life Investor Select Class 2 shares : 0.10% 12/01/08 Insurance Variable Universal Franklin Global Real Estate Securities Company Life Fund 333-151535 Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Mutual Shares Securities Fund Templeton Foreign Securities Fund Class 1 shares : 0.10% 12/01/08 Franklin U.S. Government Fund Mutual Discovery Securities Fund 3
